Per Curiam : The deed executed by Wright, as successor of Clark, sheriff of Champaign county, to Jones, assignee of Baddely, is variant from the judgment and execution thereon,, and it was not aided by any parol evidence. The year in which the judgment was rendered against McLaurie and Bragg, is 1860, while, in what purports to be the transcript of the judgment, it was rendered in 1858, and no proof was offered to show there- was but one judgment, and the judgment recited in the sheriff’s deed is for an amount different from the one in the judgment set out. There must be uniformity in the judgment, execution and sheriff’s deed thereunder, unless the variance is explained. Johnson v. Baker, 38 Ill. 98; Same v. Bantock, ib. 111. The other deed, executed by Peter Myers as successor of H. M. Clark, sheriff, to J. S. Jones, was executed for the same property on the same execution sale, on the 4th of October, 1860, more than nine years after the levy and sale on the judgment. This deed was executed without notice, and was the unauthorized act of the sheriff on the application of Jones alone. Rucker v. Dooley et al. 49 ib. 377. The judgment must be reversed and the cause remanded. Judgment reversed.